          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 1 of 17

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 08/23/2021

    UNITED STATES OF AMERICA,
                                                                 20-CR-566 (RA)
                       v.
                                                               OPINION & ORDER
    WALIEK VEREEN,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

        Defendant Waliek Vereen moves to suppress evidence obtained as a result of a

warrantless search of his car on May 21, 2020, in which NYPD officers found the firearm that

led to the instant criminal charge. See Dkt. 6 (indictment); Dkt. 13 (motion to suppress). The

Government opposes the motion, contending that the searching officer smelled the odor of

marijuana emanating from the vehicle and therefore had probable cause to conduct a warrantless

search. See Dkt. 15. The Court held an evidentiary hearing on June 28, 2021, focusing primarily

on the question of whether the officers’ assertion of having smelled marijuana was credible. See

generally Transcript of Suppression Hearing, Dkt. 30 (“Tr.”). For the following reasons, the

Court finds that the search was supported by probable cause, and accordingly denies the motion

to suppress.1

                                         BACKGROUND

        The testimony presented at the suppression hearing and the evidence submitted by the

parties, including video footage from the officers’ body cameras, reveal the following facts. On

May 21, 2020, Vereen and Jennifer Gayol were driving in the Bronx when they were pulled over

by the police for having illegally tinted windows. See Complaint (“Compl.), Dkt. 1, ¶ 4(a); Tr. at


1
  The Court does not address the Government’s alternative argument that the search was
independently justified by consent. See Dkt. 15.
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 2 of 17




17. The officers who performed the stop were Sergeant Paul Negersmith and Officer Adam

Keegan of the NYPD. Tr. at 16. At the time of the stop, Gayol was driving and Vereen, the

owner of the car, was in the passenger seat.

       As the officers approached the vehicle, the vehicle’s front windows were rolled down;

Keegan asked the occupants to roll down their rear windows. Tr. at 18.; Def. Ex. H. to Dkt. 14

(“Negersmith Cam. 1”) at 1:07. Gayol and Vereen informed the officers that Gayol, the driver,

did not have a permit or license and was learning to drive. Tr. at 42. During this interaction,

Vereen was holding an unlit cigarette, at one point grabbing “the side that would be lit.” Tr. at

58; id. at 29 (“[The cigarette] wasn’t lit when I approached the vehicle.”); see also Negersmith

Cam. 1 at 1:23-1:36.

       Negersmith testified that as he was “walking up to the vehicle,” he “noticed the strong

odor of marijuana coming from the vehicle”—specifically “burnt marijuana”—a scent with

which he claimed to be well acquainted. Tr. at 19, 29, 60. About half a minute into the officers’

interaction with the vehicle’s occupants, the sound of an igniting lighter can be heard clicking on

the video. Tr. at 59; Negersmith Cam. 1 at 1:59. About two minutes later, Negersmith asked

Vereen, “Waliek, just a little bit of weed and that’s it, brother?” See Negersmith Cam. 1 at 3:54-

3:56; Tr. at 20. Negersmith testified that he asked Vereen that question because he had smelled

marijuana. Tr. at 20, 48. No audible response from Vereen is heard on the video, and Negersmith

did not recall hearing any response. Id. at 48.

       The officers asked Vereen and Gayol to exit the vehicle. When Vereen stepped out, he

was by then holding a lit cigarette or cigar. Def. Ex. I to Dkt. 14 (“Negersmith Cam. 2”) at 0:04-

0:06; Tr. at 60. While Keegan questioned the occupants near the back of the car, Negersmith

proceeded to conduct a warrantless search of the cabin, beginning in the front passenger seat. See




                                                  2
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 3 of 17




Negersmith Cam. 2 at 0:31. Negersmith testified that he decided to search the car based on the

odor of marijuana, stating that such odor “gives strong suspicion that there is other marijuana in

the car.” Tr. at 20. When searching the car, Negersmith testified that he was looking for

marijuana. Id. at 62.

       The search soon turned up what appeared to Negersmith to be a marijuana “roach”—a

term that refers to “the remains of a smoked marijuana cigarette.” United States v. Grotke, 702

F.2d 49, 51 (2d Cir. 1983). See Compl. ¶4(e); Tr. at 47. When Negersmith found the roach, he

said, apparently to himself, “There’s that little bit of weed right there that we smelled. Right

there. That’s what I fucking smelled.” Negersmith Cam. 2 at 0:50; Tr. at 28-29. Negersmith

testified that he believed the roach was a marijuana cigarette because “it had a strong odor to it,

consistent with marijuana, and it was also rolled in a . . . rolling paper, . . . commonly used in

smoking marijuana.” Tr. at 21. Negersmith further testified that the roach looked like it had been

recently lit—and likely smoked “within the hour,” Tr. at 31—because “it just looked flakey, like

there was still a little ash maybe on it.” Id. at 22. In response to questioning from the Court,

Negersmith elaborated that his assertions about how recently the roach had been smoked were

based on “[n]othing really, just the look of the cigarette. It looked new, newly rolled, newly

smoked” and “wasn’t stale.” Tr. at 52-53. Negersmith conceded during cross-examination that

his statement that the roach was smoked in the last hour was “a guess.” Tr. at 53. See also id. at

61 (agreeing that his testimony about how recently he thought the roach was lit was an

“estimat[ion]”).

       After locating the roach, Negersmith proceeded to search the remainder of the passenger

compartment. Although Negersmith agreed with defense counsel on cross-examination that he

had at that point “already found the source of the smell of marijuana,” Tr. at 53–54, he testified




                                                  3
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 4 of 17




that he searched the back of the vehicle because he was “searching for marijuana.” Id. at 22. In

the back seat, Negersmith located a 9 mm Smith & Wesson pistol. Tr. at 21; Dkt. 6 (indictment).

After the firearm was located, Gayol and Vereen were placed in handcuffs. Tr. at 30.

       At that point, several officers, including Officer George Lippi, arrived on the scene. Tr. at

30. Negersmith pointed to the car and told Lippi, “There’s weed right there, there’s a roach. You

see the roach,” and Lippi responded, “yeah, I see it.” See Gov. Ex. 1 to Dkt. 15 (“Lippi Cam.”) at

1:14; Tr. at 30. Officer Lippi gave arguably inconsistent statements the following day. In an

incident interview at 9:45 a.m., he stated that the officers reported smelling marijuana coming

from the vehicle before searching it. Dkt. 14-5 at 2. Then, in a “conferral” at noon that day, Lippi

reportedly said that the marijuana had been “in plain view,” without mentioning an odor. Dkt.

14-6 at 2. Officer Lippi did not testify at the hearing.

       The roach was brought to a police lab for testing 11 months later, in April of 2021, at the

behest of the Government. Tr. at 92–93. Criminalist Benjamin Torres of the NYPD’s controlled

substance analysis section, who has worked on approximately 400 cases involving marijuana,

performed the testing. Tr. at 64–65, 67. Torres first weighed the sample, finding it weighed a

total of 88 milligrams, 65 milligrams of which was the vegetative material itself. Id. at 76, 86.

Torres then took the below photo of the roach, which includes both “the actual paper of the

cigarette; and below that . . . some of the vegetative matter that was in the paper and also loosely

in the packaging of the evidence that [Torres] received”:




                                                   4
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 5 of 17




Tr. at 73. After photographing the evidence, Torres conducted a “macroscopic examination” and

a “microscopic examination,” looking for “characteristic trichomes or hairs that are found

present on vegetative matter, specifically looking for ones that are characteristic of marijuana or

cannabis.” Id. at 77. He also conducted a “Duquenois-Levine color test.” Id. Based on these tests,

Torres “was able to conclude that [the roach] was consistent with vegetative matter of a cannabis

plant,” and no other plant. Id. at 79, 99. However, the “presence of marijuana”—that is, illegal

cannabis—“could not be determined due to insufficient material required to perform all testing.”

Dkt. 19-1 at 2; Tr. at 82; id. at 85 (confirming that there was “too little to determine if in fact it’s

illegal marijuana”). On cross-examination, Torres testified that the fact that the vegetative matter

appeared to be from the cannabis plant says nothing about whether it is “the legal or the illegal

type of cannabis.” Tr. at 83-84.

                                            DISCUSSION

        Having considered the testimony elicited at the suppression hearing and the parties’

written submissions, the Court finds that the Government has carried its burden of proof to



                                                   5
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 6 of 17




establish that the search of Vereen’s car was supported by probable cause. See United States v.

Delossantos, 536 F.3d 155, 158 (2d Cir. 2008) (on a motion to suppress, the Government bears

the burden of proof to establish probable cause).

        “[S]earches conducted outside the judicial process, without prior approval by judge or

magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few

specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347,

357 (1967). One of those exceptions is the “automobile exception,” whereby officers may

conduct a warrantless search of a lawfully stopped vehicle if they have probable cause to believe

it contains contraband or other evidence of a crime. See Ornelas v. United States, 517 U.S. 690,

693 (1996); California v. Acevedo, 500 U.S. 565, 570 (1991); United States v. Wilson, 699 F.3d

235, 245 (2d Cir. 2012). An officer has probable cause to search a vehicle “where the known

facts and circumstances are sufficient to warrant a man of reasonable prudence in the belief that

contraband or evidence of a crime will be found.” Ornelas, 517 U.S. at 696. An officer’s

“experience and training” may also allow him or her to discern probable cause where a layperson

could not. See United States v. Gaskin, 364 F.3d 438, 457 (2d Cir. 2004). “The standard does not

demand certainty but only a fair probability that contraband or evidence of a crime will be

found.” Id. (citation omitted). As to the scope of such a warrantless search, it is “no narrower—

and no broader—than the scope of a search authorized by a warrant supported by probable

cause”; that is, “[i]f probable cause justifies the search of a lawfully stopped vehicle, it justifies

the search of every part of the vehicle and its contents that may conceal the object of the search.”

United States v. Ross, 456 U.S. 798, 823, 825 (1982); see also United States v. Navas, 597 F.3d

492, 497 (2d Cir. 2010).




                                                   6
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 7 of 17




       Defendant does not contend that the stop of his vehicle was unlawful.2 The parties further

agree that, in May 2020, a genuine odor of marijuana emanating from a car would have provided

an officer with probable cause to search the passenger compartment of the car, or at the very

least to commence a search.3 See United States v. Colon, No. 10-CR-498 (RPP), 2011 WL

569874, at *12 (S.D.N.Y. Feb. 8, 2011) (“The odor of marijuana coming from a vehicle can

establish probable cause.”). What the parties dispute, principally, is whether Negersmith actually

smelled marijuana.

       Vereen makes several points in support of his contention that the Government has not

established that Negersmith in fact smelled marjiuana. In his pre-hearing motion papers, Vereen

argued that it is not credible that the police could have smelled marijuana prior to searching the

car. He contends (1) that the officers could not plausibly have smelled marijuana over the smell

of tobacco smoke, asserting that defendant was “smoking [a Black & Mild cigar in the vehicle]

at the moment that the officers pulled the vehicle over,” that the “cigar remained lit throughout

Mr. Vereen’s encounters with the officers that night,” and that “the potency of fresh cigar smoke

would have completely overpowered any smell of marijuana emanating from a single roach,”

Dkt. 14 at 6; (2) that the alleged marijuana roach recovered by the officers could not be

conclusively established to contain illegal marijuana, such that the officers’ statements that they

smelled marijuana lack corroboration; and (3) that the officers’ statements, particularly the post-



2
  An officer’s observation of a traffic offense, even a minor one, provides probable cause to stop
the vehicle. See United States v. Scopo, 19 F.3d 777, 782 (2d Cir. 1994). Negersmith testified
that the officers stopped the car because it had “extremely dark tints,” or “blacked-out windows.”
Tr. at 17. “Driving a car with excessively tinted windows is illegal under New York Law.”
United States v. Morgan, No. 17 CR. 354 (KBF), 2017 WL 4621632, at *3 (S.D.N.Y. Oct. 12,
2017) (citing N.Y. Veh. & Traffic Law § 375(12-a)(b)).
3
  As discussed below, Vereen argues that Negersmith no longer had probable cause to search the
remainder of the vehicle after he found the roach in the front.

                                                 7
            Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 8 of 17




incident statements of Officer Lippi, were inconsistent. In a supplemental submission following

the suppression hearing, the Defense argues that Negersmith’s in-court testimony was “not

credible as a matter of law.” Dkt. 32 at 2. Vereen also elaborates on his contention, first raised in

his pre-motion reply brief, Dkt. 16 at 5, that even if Negersmith genuinely smelled marijuana,

there was no probable cause to “justify the search of the backseat of the car conducted after

Sergeant Negersmith located the source of the odor,” Dkt. 32 at 5. The Court disagrees, and

discusses these arguments in turn.

       I.      The Government Has Established That Negersmith Smelled Marijuana

       The Court finds that Negersmith credibly testified that he smelled marijuana prior to

searching the vehicle, and that this testimony is buttressed by the totality of the other evidence.

       At the outset, Defendant’s primary argument in his pre-hearing briefs for why the

officers’ statements were not credible—that the “potency of fresh cigar smoke” would have

overpowered any smell of marijuana—is seriously undermined by the testimony elicited at the

suppression hearing, testimony that was corroborated by the body camera footage. As discussed

above, the testimony at the hearing together with the body camera footage established that at the

time the officers initially approached the vehicle, which is when Negersmith testified that he first

smelled marijuana, Tr. at 29, Vereen was not smoking a lit cigarette or cigar. He was rather

holding an unlit cigarette. Id.; Negersmith Cam. 1 at 1:23 to 1:36 (showing Vereen moving an

unlit cigarette around in his hand, at one point grasping it by the end that would be burning had it

been lit). Although Vereen lit a cigarette or cigar prior to exiting the vehicle—the clicking sound

of a lighter is heard at 1:59 of Negersmith’s first body camera video—Negersmith’s testimony is

that he had already smelled marijuana at that point. This is fully plausible, given that he had been

standing directly outside the vehicle’s open passenger-side windows for nearly a full minute




                                                  8
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 9 of 17




before the sound of the lighter can be heard. There is accordingly no support for Defendant’s

assertion that he was smoking a Black & Mild cigar “at the moment that the officers pulled the

vehicle over,” and that such cigar “remained lit” throughout the entirety of Vereen’s interactions

with the police. Dkt. 14 at 6. Indeed, that contention is flatly contradicted by the body camera

footage. Regardless of whether Defendant is correct that fresh cigar smoke would have

overpowered the odor of marijuana, Negersmith had ample opportunity to detect the odor of

marijuana prior to Vereen’s lighting of a tobacco product.

       Next, the video evidence supports Negersmith’s testimony that he smelled the odor of

marijuana. Negersmith’s body camera shows that, prior to searching the vehicle, he asked

Vereen, “Just a little bit of weed and that’s it, brother?” Negersmith Cam. 1 at 3:54-3:56. While

this question does not, of course, prove that Negersmith smelled marijuana, it lends some

credibility to Negersmith’s testimony and undermines Defendant’s argument that “at no point

during the three-minute-long encounter with Mr. Vereen with the rolled down windows did the

officers claim to smell marijuana.” Dkt. 14 at 7.

       Similarly, the physical evidence of the roach, although it does not conclusively prove that

there was illegal marijuana in Defendant’s car, further supports the credibility of Negersmith’s

testimony that he smelled marijuana. Based on macroscopic and microscopic examination, as

well as a “Duquenois-Levine color test,” Torres “was able to conclude that [the roach] was

consistent with vegetative matter of a cannabis plant”—and no other plant. Tr. at 79, 99.

Negersmith himself testified that, based on his familiarity with marijuana, he recognized the

roach as the remnants of a marijuana cigarette based on the way it smelled and how it was rolled.

Id. at 21. Although Torres acknowledged on cross-examination the possibility that the roach

could have contained a legal variety of cannabis such as hemp, see Id. at 84, that mere possibility




                                                    9
         Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 10 of 17




does not discredit Negersmith’s testimony, particularly as the evidence is fully consistent with

the roach having been marijuana. Cf. United States v. Bignon, 813 F. App'x 34, 37 (2d Cir. 2020)

(summary order) (because “probable cause may exist even when a suspect is in fact innocent,”

officer had probable cause to arrest defendant who he believed was smoking marijuana based on,

inter alia, “the odor of marijuana in the air,” even where “police lab tests ultimately showed that

[the defendant’s] cigarette did not contain marijuana”).4 Defendant further argues that “[e]ven

assuming the unidentified substance contained in the roach was marijuana,” its small quantity

undermines Negersmith’s testimony that he smelled a “strong odor” of marijuana. Dkt. 32 at 4–

5. But that argument discounts the significant possibility that the roach represented the remnants

of a recently-smoked marijuana cigarette, whose scent could have lingered in the car after having

been consumed.5 The Court does not place especially great weight on Negersmith’s “guess” or

“estimate” that the roach had been smoked within the hour prior to the stop, Tr. at 53, 61, but if

anything, the discovery of the roach provides support for Negersmith’s testimony.

       Defendant finally argues that Negersmith’s testimony must be found generally not

credible due to (1) inconsistencies between his testimony and the body camera footage about

whether the police made a U-turn prior to stopping Vereen’s vehicle; and (2) his “exagger[ation]

and speculat[ion]” that the roach had been smoked recently. The Court is not persuaded, having




4
  There is also no evidence in the record to suggest that legal hemp has a significantly different
odor from illegal marijuana. Cf. United States v. Boggess, 444 F. Supp. 3d 730, 737, n.1
(S.D.W. Va. 2020) (because “hemp and marijuana are varieties of the same species,” it is “fair to
infer that the odor of hemp could be reasonably mistaken for the odor of marijuana.”).
5
  Although Defendant asserts that Gayol’s affidavit “ma[kes] clear” that no marijuana had been
recently smoked in the car, see Dkt. 32 at 5; Gayol Aff. ¶ 8, the Court does not find this affidavit
to be especially credible, particularly in light of its assertion—strongly undermined by the video
evidence—that “[a]t the time that the officers initiated the stop, Mr. Vereen was still smoking [a
Black & Mild] cigar,” Gayol Aff. ¶ 7.

                                                 10
         Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 11 of 17




found Negersmith’s testimony to be generally credible and consistent with the other evidence.

See United States v. Ortega, No. 15-CR-320 (PAC), 2015 WL 6143758, at *5 (S.D.N.Y. Oct. 19,

2015) (“Whatever minor inconsistencies Defendants have claimed, they do not impair the

officers’ credible recounting of the events at issue.”); United States v. Messina, 806 F.3d 55, 64

(2d Cir. 2015) (internal quotation marks and citation omitted) (“[A] factfinder who determines

that a witness has been inaccurate, contradictory and even untruthful in some respects may

nevertheless find the witness entirely credible in the essentials of his testimony.”). Defendant

also overstates his claim that Negersmith was baselessly speculating about how recently the

roach had been smoked. It is true that Negersmith made a “guess” or “estimate” that the roach

had been smoked within the hour, Tr. at 53, and that he was not able to support this assertion

with ironclad reasoning. But Defendant characterizes Negersmith as having said that the basis of

his opinion was “Nothing really”—full stop—when in fact his answer was as follows:

       THE COURT: And when you testified earlier that it appeared that [the roach] had been
       smoked in the last hour or so, so what is that based on?

       NEGERSMITH: Nothing really, just the look of the -- look of the cigarette. It looked
       new, newly rolled, newly smoked . . . It wasn’t stale, you know.

       DEFENSE COUNSEL: Okay. And when you say stale --

       NEGERSMITH: It didn't seem old.

Tr. at 52. Similarly, Negersmith testified on direct examination that the roach looked to have

been recently lit because it “looked flakey, like there was still a little ash maybe on it,” which in

his “training and experience,” was “consistent with a cigarette that had been lit recently.” Id. at

22. Although, as noted above, the Court is not inclined to place especially great weight on

Negersmith’s estimates as to when, precisely, the roach had been smoked, it also does not agree




                                                  11
         Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 12 of 17




with Defendant that the exchange “demonstrates [Negersmith’s] willingness to fabricate details

in this case to ensure the search passes constitutional muster.” Dkt. 32 at 3.

       On the whole, the Court finds that Negersmith credibly smelled marijuana prior to

commencing the search of Vereen’s vehicle, and that the search of the passenger compartment of

Vereen’s vehicle was therefore supported by probable cause. See Colon, 2011 WL 569874, at

*12; United States v. Goolsby, 820 F. App'x 47, 49 (2d Cir. 2020) (summary order), cert.

denied, No. 20-6662, 2021 WL 2519283 (U.S. June 21, 2021) (odor of burnt marijuana provided

probable cause for vehicle search); United States v. Williams, 955 F.3d 734, 737 (8th Cir. 2020)

(“[T]he odor of marijuana provides probable cause for a warrantless search of a vehicle under the

automobile exception.”); United States v. Scheetz, 293 F.3d 175, 184 (4th Cir. 2002) (“Once the

car was properly stopped and the narcotics officers smelled marijuana, the narcotics officers

properly conducted a search of the car.”); United States v. Nielsen, 9 F.3d 1487, 1491 (10th Cir.

1993) (“The smell of burnt marijuana would lead a person of ordinary caution to believe the

passenger compartment might contain marijuana.”); United States v. Reed, 882 F.2d 147, 149

(5th Cir. 1989) (smell of marijuana “in itself . . . justified the subsequent search of [the

defendant's] vehicle”).

       II.     Negersmith Had Probable Cause to Continue the Search After Finding the
               Roach

       The only remaining question is whether, even though Negersmith had probable cause to

commence his search of the vehicle based on the odor of marijuana, he was required to end that

search once he found the roach near the front of the car. See Ross, 456 U.S. at 825 (the

permissible scope of a vehicle search pursuant to the automobile exception extends to any part of

the vehicle where there is probable cause to believe the object of the search may be found).

Defendant argues that when Negersmith “discovered the source of the smell of smoked



                                                  12
         Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 13 of 17




marijuana, i.e., the roach, he did not have probable cause to search the remainder of the vehicle,”

as there was no longer a fair probability that evidence of a crime or contraband would be found.

Dkt. 32 at 6. The Government disagrees, arguing that “there continued to be probable cause that

the vehicle contained more marijuana.” Dkt. 33 at 4. The relevance of this question is, of course,

that it was only when Negersmith searched the back seat of the vehicle that he retrieved the

firearm that forms the basis for the instant criminal prosecution.

       The Court agrees with the Government that Negersmith’s probable cause to search the

vehicle did not dissipate the moment he retrieved the roach in the front seat area. Defendant

relies on Negersmith’s affirmative response to defense counsel’s statement that, when he found

the roach, he had found “the source of the smell of marijuana.” Tr. at 54. Defendant also notes

that Negersmith responded affirmatively to defense counsel’s question that, when he found the

roach, he “believed that [it] was where the smell of marijuana was emanating from.” Id. at 51.

Defendant accordingly suggests that when Negersmith searched the back seat of the car, he no

longer believed he would find marijuana, despite his testimony that he was “searching for

marijuana,” and that the odor of marijuana gave him “strong suspicion that there [was] other

marijuana in the car.” Tr. at 20, 22.

       The problem with Defendant’s argument is that courts have consistently held that the

odor of burnt marijuana provides officers with probable cause to search at least the passenger

compartment of a vehicle, Goolsby, 820 F. App'x 47 at 49; United States v. Kizart, 967 F.3d 693,

695 (7th Cir. 2020); United States v. Nielsen, 9 F.3d 1487, 1491 (10th Cir. 1993), and that an

officer’s identification of some marijuana along the way does not require the search to end at that

point. See United States v. Turner, 119 F.3d 18, 20-21 (D.C. Cir. 1997) (Garland, J.) (odor of

burnt marijuana emanating from car and sight of marijuana-like material in passenger area




                                                 13
         Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 14 of 17




justified officer’s search of entire car, including trunk); United States v. Corley, 408 F. App'x

245, 246-47 (11th Cir. 2011) (unpublished) (where officers smelled burnt marijuana during

traffic stop and then recovered some marijuana, they had probable cause to search the remainder

of the vehicle, including the trunk); United States v. Loucks, 806 F.2d 208, 210 (10th Cir. 1986)

(where officer initiated warrantless car search after smelling marijuana, and subsequently found

evidence of marijuana in the passenger compartment of the car, he was entitled to search the

remainder of the vehicle, including the trunk); United States v. Hough, 944 F. Supp. 20, 23

(D.D.C. 1996) (where officer smelled odor of marijuana and observed “discarded marijuana

cigarettes” on the car’s floor, he had probable cause to search “all compartments of the car”). In

each of these cases, the fact that the officers saw or found some physical evidence of marijuana

that could have explained the initial smell did not require them to “call off the search.” Loucks,

806 F.2d at 210.6

       The common-sense principle animating these decisions is that, when a search is justified

by the odor of marijuana and the officer then finds some amount of marijuana, it would be

reasonable for him to conclude that, if he continues to search, there is a “fair probability” that he

will find more. Gaskin, 364 F.3d at 457. This principle was the basis of the Fourth Circuit’s

decision in United States v. Jones, 952 F.3d 153 (4th Cir. 2020), cert. denied, 141 S. Ct. 1080

(2021). In that case, police responding to a complaint at the defendant’s home smelled a strong

odor of marijuana coming from within the house. They arrested the defendant for possession of



6
  A different principle applies where an officer’s probable cause to search is premised on the
belief that he is likely to find a particular item of evidence or contraband, in which case his
probable cause to search does dissipate upon the discovery of that particular item. See United
States v. Jones, 952 F.3d 153, 159 (4th Cir. 2020); Horton v. California, 496 U.S. 128, 141
(1990) (quoting Coolidge v. New Hampshire, 403 U.S. 443, 517 (1971) (White, J. concurring
and dissenting)) (“Police with a warrant for a rifle . . . must terminate the search once the rifle is
found.”).

                                                  14
         Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 15 of 17




marijuana and checked the house for other people, when they observed “a still-smoldering

marijuana cigarette lying in an open trash can in the kitchen.” Id. at 155. The police then

obtained a warrant to search the entire house for evidence of marijuana possession. The

defendant moved to suppress the evidence obtained in that search, arguing that “the warrant

should have been limited in geographic scope because the smoldering marijuana cigarette in the

trash can was the likely source of the marijuana odor,” id., and that the marijuana odor “provided

a basis to search only for the source of odor,” id. at 158. The Fourth Circuit rejected this

argument, holding that the scope of the officers’ search, even though it had been justified in the

first instance by the smell of marijuana, was not limited to searching and seizing the marijuana

cigarette that was the apparent source of the smell. Judge Niemayer wrote:

       Common sense indicates that it was fairly likely that the marijuana Jones was smoking
       was not the only marijuana in the house. Indeed, a reasonable officer would be entitled to
       infer that it was most likely but a single portion of a larger quantity that was stored
       somewhere in the house. Moreover, it would also be reasonable to conclude that there
       was a fair probability that the house contained evidence of the source of the marijuana or
       the scope of Jones's possession violation. And, of course, common sense would also
       indicate that such evidence is often stored out of sight. In short, based on common sense
       and context, a fair probability existed that further evidence of Jones's crime would be
       uncovered elsewhere in his house, which justified a warrant authorizing the search of the
       entire house, not just the kitchen trash can where the smoldering marijuana cigarette was
       observed.

Id. at 159. So too here, the presence of the roach in the front of the car did not undermine—and

arguably enhanced—the fair probability that additional marijuana would be found in the

remainder of the passenger compartment.

       Some courts have applied similar reasoning to Jones in the automobile context, holding

that an officer’s discovery of some marijuana in a vehicle gives rise to a fair probability that

more marijuana will be found elsewhere in the vehicle. Indeed, the Second Circuit has upheld the

denial of a suppression motion on this very basis, holding that “the fact that a marijuana cigarette




                                                 15
         Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 16 of 17




was seen in the open ashtray” of a car “gave rise to a fair probability that contraband or evidence

of a crime would be found” elsewhere in the vehicle. United States v. Carter, 173 F. App'x 79,

81 (2d Cir. 2006) (summary order). See also Turner, 119 F.3d at 20 (smell of marijuana and

other evidence in passenger compartment that was consistent with personal marijuana use

provided probable cause to search trunk for contraband); United States v. Cuevas, No. 15-CR-

846 (PKC), 2016 WL 2766657, at *3 (S.D.N.Y. May 12, 2016) (seeing marijuana in center

console gave police “probable cause to believe that the vehicle contained contraband” and

justified a search of the remainder of the car); United States v. Burnett, 791 F.2d 64, 66-67 (6th

Cir. 1986) (finding marijuana on floor of car permitted officer to search the whole car, including

the trunk, for more marijuana). Cf. United States v. Johnson, 383 F.3d 538, 545 (7th Cir. 2004)

(discovery of what appeared to be cocaine on person of defendant during traffic stop provided

officers with a “reasonable basis for believing that more drugs or other illegal contraband may

have been concealed inside” the defendant’s vehicle).

       Defendant also cites to the Tenth Circuit’s decision in United States v. Downs, 151 F.3d

1301 (10th Cir. 1998), which drew a distinction between the smell of raw and burnt marijuana.

The smell of burnt marijuana, the court held, is “generally consistent with personal use of

marijuana in the passenger compartment of an automobile,” such that a search justified by that

odor should not extend to the trunk. Id. at 1303. The smell of raw marijuana, by contrast, gives

rise to a fair probability that the car is “being used to transport large quantities of marijuana and

that the marijuana has been secreted in places other than the passenger compartment.” Id. But

Downs does not help Defendant here, because Negersmith’s search did not extend to the trunk of

the car. It extended only to the passenger compartment, which Downs accepted as the

permissible scope of a search undertaken in response to the odor of burnt marijuana. See also




                                                  16
          Case 1:20-cr-00566-RA Document 34 Filed 08/23/21 Page 17 of 17




Nielsen, 9 F.3d at 1491 (“The smell of burnt marijuana would lead a person of ordinary caution

to believe the passenger compartment might contain marijuana.”); Kizart, 967 F.3d at 695

(“[T]he smell of burnt marijuana gave [the officer] probable cause to search the sedan’s

passenger compartment.”).

         In sum, based on the credible testimony that Negersmith smelled the odor of marijuana,

the Court finds he had probable cause to search the passenger compartment of Vereen’s vehicle,

and the Court further finds that he was not required to terminate that search merely because he

found some physical evidence that could have explained the smell.

                                         CONCLUSION

         For the foregoing reasons, Defendant’s motion to suppress is denied. A status conference

is scheduled for Monday, September 13, 2021 at 11:00 a.m. The parties shall advise whether

they prefer to hold the conference in person or remotely. Time is excluded through that date

under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A). The Clerk of Court is

respectfully directed to terminate the motion pending at Dkt. 13.


SO ORDERED.

Dated:      August 23, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge




                                                17
